 
Exhibit 10.9
 
RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT
 
In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and Ross J. Kari (“Executive”), effective on the date the Executive
assigns a personal signature to this agreement.
 

I.   Definitions

 
The following terms shall have the meanings indicated when used in this
Agreement.
 
A.      Prohibited Competition: Considering offers of employment from, seeking
or accepting employment with, directly or indirectly providing professional
services to, becoming a director of, or being an investor (representing more
than a five (5) percent equity interest) in, (i) Fannie Mae (ii) all Federal
Home Loan Banks (including the Office of Finance); and (iii) such other entities
to which the Executive and the Company may agree in writing from time-to-time.
 
B.      Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of Executive’s
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation;
(xiii) information about Freddie Mac products, programs, and services which has
not yet been made public; (xiv) confidential information about Freddie Mac’s
dealings with third parties, including dealers, customers, vendors, and
regulators; and/or (xv) confidential information belonging to third parties to
which Executive received access in connection with Executive’s employment with
Freddie Mac. Confidential Information does not include general skills,
experience, or knowledge acquired in connection with Executive’s employment with
Freddie Mac that otherwise are generally known to the public or within the
industry or trade in which Freddie Mac operates.





--------------------------------------------------------------------------------



 



 
C.      Severance: Cash compensation paid pursuant to Freddie Mac’s Severance
Policy.
 
D.      Severance Policy: Freddie Mac Policy 3-254.1 (Severance — Officers), or
any subsequent and superceding severance policy.
 
II.      Non-Competition
 
Executive recognizes that as a result of Executive’s employment with Freddie
Mac, Executive has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Executive agrees that during
Executive’s employment with Freddie Mac and for twenty-four (24) months
immediately following termination of Executive’s employment for any reason,
Executive shall not engage in Prohibited Competition. Executive acknowledges and
agrees that this covenant has unique, substantial and immeasurable value to
Freddie Mac, that Executive has sufficient skills to provide a livelihood for
Executive while this covenant remains in force, and that this covenant will not
interfere with Executive’s ability to work consistent with Executive’s
experience, training and education. This non-competition covenant applies
regardless of whether Executive’s employment is terminated by Executive, by
Freddie Mac, or by a joint decision.
 
III.      Non-Solicitation and Non-Recruitment
 
During Executive’s employment with Freddie Mac and for a period of twelve
(12) months after Executive’s termination of employment for any reason,
Executive shall not directly or indirectly, on his own behalf of or on behalf of
any other person, corporation, partnership, firm, financial institution or other
business entity, recruit or solicit or attempt to recruit or solicit or assist
another to recruit or solicit any person (who at such time is employed as a
Freddie Mac officer (or equivalent) to cease their employment relationship with
Freddie Mac for the purpose of their being employed by or providing professional
services to any other entity or person; provided that this section shall not be
construed as a prohibition on the ability of Executive to provide a reference to
any person or entity with which Executive has no affiliation provide the Freddie
Mac employee has notified Freddie Mac of their intent to terminated their
employment with Freddie Mac.
 
IV.      Treatment of Confidential Information
 
A.      Non-Disclosure. Executive recognizes that Freddie Mac is engaged in an
extremely competitive business and that, in the course of performing Executive’s
job duties, Executive will have access to and gain knowledge about Confidential
Information. Executive further recognizes the importance of carefully protecting
this Confidential Information in order for Freddie Mac to compete successfully.
Therefore, Executive agrees that Executive will neither divulge Confidential
Information to any persons, including to other Freddie Mac employees who do not
have a Freddie Mac business-related need to know, nor make use of the





--------------------------------------------------------------------------------



 



 
Confidential Information for the Executive’s own benefit or for the benefit of
anyone else other than Freddie Mac. Executive further agrees to take all
reasonable precautions to prevent the disclosure of Confidential Information to
unauthorized persons or entities, and to comply with all Company policies,
procedures, and instructions regarding the treatment of such information.
 
B.      Return of Materials. Executive agrees that upon termination of
Executive’s employment with Freddie Mac for any reason whatsoever, Executive
will deliver to Executive’s immediate supervisor all tangible materials
embodying Confidential Information, including, but not limited to, any
documentation, records, listings, notes, files, data, sketches, memoranda,
models, accounts, reference materials, samples, machine-readable media, computer
disks, tapes, and equipment which in any way relate to Confidential Information,
whether developed by Executive or not. Executive further agrees not to retain
any copies of any materials embodying Confidential Information.
 
C.      Post-Termination Obligations. Executive agrees that after the
termination of Executive’s employment for any reason, Executive will not use in
any way whatsoever, nor disclose any Confidential Information learned or
obtained in connection with Executive’s employment with Freddie Mac without
first obtaining the written permission of the Executive Vice President of Human
Resources of Freddie Mac. Executive further agrees that, in order to assure the
continued confidentiality of the Confidential Information, Freddie Mac may
correspond with Executive’s future employers to advise them generally of
Executive’s exposure to and knowledge of Confidential Information, and
Executive’s obligations and responsibilities regarding the Confidential
Information. Executive understands and agrees that any such contact may include
a request for assurance and confirmation from such employer(s) that Executive
will not disclose Confidential Information to such employer(s), nor will such
employer(s) permit any use whatsoever of the Confidential Information. To enable
Freddie Mac to monitor compliance with the obligations imposed by this
Agreement, Executive further agrees to inform in writing Freddie Mac’s Executive
Vice President of Human Resources of the identity of Executive’s subsequent
employer(s) and Executive’s prospective job title and responsibilities prior to
beginning employment. Executive agrees that this notice requirement shall remain
in effect for twelve (12) months following the termination of Executive’s
Freddie Mac employment.
 
D.      Ability to Enforce Agreement and Assist Government Investigations.
Nothing in this Agreement prohibits or otherwise restricts you from: (1) making
any disclosure of information required by law; (2) assisting any regulatory or
law enforcement agency or legislative body to the extent you maintain a legal
right to do so notwithstanding this Agreement; (3) filing, testifying,
participating in or otherwise assisting in a proceeding relating to the alleged
violation of any federal, state, or local law, regulation, or rule, to the
extent you maintain a legal right to do so notwithstanding this Agreement; or
(4) filing, testifying, participating in or otherwise assisting the Securities
and Exchange Commission or any other proper authority in a proceeding relating
to allegations of fraud.





--------------------------------------------------------------------------------



 



 

V.       Consideration Given to Executive

 
In exchange for agreeing to be bound by the terms, conditions, and restrictions
stated in this Agreement, Freddie Mac will provide the Executive with the
following consideration, each of which itself is adequate consideration for
Executive’s agreement to be bound by the provisions of this Agreement:
 
A.      Compensation Agreement. Freddie Mac has agreed to compensate Executive
as Executive Vice President and Chief Financial Officer pursuant to the terms
and conditions set forth in the September 24, 2009 memorandum agreement between
Executive and Freddie Mac.
 
B.      Severance. In the event that Freddie Mac terminates your employment for
reasons other than “Cause,” then Freddie Mac will provide you with severance pay
and other benefits in an amount equal to that provided to Freddie Mac’s senior
executive officers pursuant to the terms of an applicable severance policy in
effect as of the date of your termination of employment. Your receipt of
Severance is contingent on any legally required approval from the Director of
the Federal Housing Finance Agency in consultation with the Department of the
Treasury.
 
VI.      Compliance with the Code of Conduct and Corporate Policies
 
As a Freddie Mac employee, Executive will be subject to Freddie Mac’s Code of
Conduct (“Code”) and to Corporate Policy 3-206, Personal Securities Investments
Policy (“Policy”) that, among other things, limit the investment activities of
Freddie Mac employees. Executive agrees to fully comply with the Code and the
Policy.
 
VII.      Absence of Any Conflict of Interest
 
Executive represents that Executive does not have any confidential information,
trade secrets or other proprietary information that Executive obtained as the
result of Executive’s employment with another employer that Executive will be
using in Executive’s position at Freddie Mac. Executive also represents that
Executive is not subject to any employment, confidentiality or stock grant
agreements, or any other restrictions or limitations imposed by a prior
employer, which would affect Executive’s ability to perform the duties and
responsibilities of Chief Financial Officer of Freddie Mac and that Executive
has provided Freddie Mac with copies of any such agreements or limitations so
that Freddie Mac can make an independent judgment that Executive’s employment
with Freddie Mac is not inconsistent with any of its terms.
 
Executive further agrees to be bound by, and comply fully with, his/her
obligations under the Personal Securities Investments Policy. Executive agrees
to consult with Freddie Mac’s Chief Compliance Officer as soon as practical
prior to beginning employment about any investments that Executive or a “covered
household member,” as that term is defined in the





--------------------------------------------------------------------------------



 



 
Policy, may have that may be prohibited by the Policy. Executive also agrees to
disclose prior to beginning employment any other matter or situation that may
create a conflict of interest as such term is defined in the Code.
 
In addition, prior to beginning employment, Executive agrees to disclose to
Freddie Mac’s Human Resources Division the terms of any employment,
confidentiality or stock grant agreements to which Executive may currently be
subject that may affect Executive’s future employment or recruiting activities
so that Freddie Mac may ensure that Executive’s employment by Freddie Mac and
conduct as a Freddie Mac employee are not inconsistent with any of their terms.
 
VIII.     Affect of Termination of Employment
 
In the event that your employment terminates for any reason, you agree that you
shall be deemed to have resigned, effective as of the date of such termination
of employment with Freddie Mac and from all positions, titles, duties,
authorities and responsibilities arising out of or relating to your employment,
including any directorships or fiduciary positions to which your were serving at
the request of, or appointment by, Freddie Mac. You also agree that you will
execute any such documents and take any such further steps as Freddie Mac’s
Board of Directors reasonably may ask of you to effectuate such resignations.
 
IX.      Reservation of Rights
 
Executive agrees that nothing in this Agreement constitutes a contract or
commitment by Freddie Mac to continue Executive’s employment in any job position
for any period of time, nor does anything in this Agreement limit in any way
Freddie Mac’s right to terminate Executive’s employment at any time for any
reason.
 
X.      Enforcement
 
A.      Executive acknowledges that Executive may be subject to discipline, up
to and including termination of employment, for Executive’s breach or threat of
breach of any provision of this Agreement.
 
B.      Executive agrees that irreparable injury will result to Freddie Mac’s
business interests in the event of breach or threatened breach of this
Agreement, the full extent of Freddie Mac’s damages will be impossible to
ascertain, and monetary damages will not be an adequate remedy for Freddie Mac.
Therefore, Executive agrees that in the event of a breach or threat of breach of
any provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Executive and all
persons acting for and/or in concert with Executive, without the necessity of
posting bond or security, which Executive expressly waives.





--------------------------------------------------------------------------------



 



 
C.      Executive agrees that each of Executive’s obligations specified in this
Agreement is a separate and independent covenant, and that all of Executive’s
obligations set forth herein shall survive any termination, for any reason, of
Executive’s Freddie Mac employment. To the extent that any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
because it is overbroad, that provision shall be limited and enforced to the
extent permitted by applicable law. Should any provision of this Agreement be
declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.
 
D.      This Agreement is governed by, and will be construed in accordance with,
the laws of the Commonwealth of Virginia, without regard to its or any other
jurisdiction’s conflict-of-law provisions. Executive agrees that any action
related to or arising out of this Agreement shall be brought exclusively in the
United States District Court for the Eastern District of Virginia, and Executive
hereby irrevocably consents to personal jurisdiction and venue in such court and
to service of process by United States Mail or express courier service in any
such action.
 
E.      If any dispute(s) arise(s) between Freddie Mac and Executive with
respect to any matter which is the subject of this Agreement, the prevailing
party in such dispute(s) shall be entitled to recover from the other party all
of its costs and expenses, including its reasonable attorneys’ fees.
 
Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the terms and provisions of this Agreement and
that they are reasonable. Executive signs this Agreement voluntarily and accepts
all obligations contained in this Agreement in exchange for the consideration to
be given to Executive as outlined above, which Executive acknowledges is
adequate and satisfactory, and which Executive further acknowledges Freddie Mac
is not otherwise obligated to provide to Executive. Neither Freddie Mac nor its
agents, representatives, directors, officers or employees have made any
representations to Executive concerning the terms or effects of this Agreement,
other than those contained in this Agreement.
 
 

             
By:
  /s/ Ross J. Kari          Date:   9-24-09                   Ross J.
Kari                



